Citation Nr: 1757290	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from July 1993 to July 1997, with subsequent service in the Army National Guard from November 2003 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2016, the Veteran testified in a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The evidence of record does not support a finding that the Veteran has right hand carpal tunnel syndrome, and there is no credible evidence of a currently diagnosed right hand carpal tunnel syndrome or any other right hand or wrist disorder that is related to active service.


CONCLUSION OF LAW

Service connection for a right hand disability, to include right hand carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right hand disability, to include carpal tunnel syndrome.  The Veteran contends that he has had right hand issues and pain since service, due to a history of bar altercations and fights while he was in the USMC.  The preponderance of the evidence shows that the Veteran does not have a current disability of right hand carpal tunnel syndrome or any other right hand disorder.

In May 1997, the Veteran underwent a separation examination for the USMC.  Here, it was explicitly written that the Veteran had initially filled out the Clinical Evaluation questions on his own.  Under "upper extremities," he checked the "normal" column, and stated no further issues.

In July 1996, the Veteran underwent a reenlistment examination.  The Veteran reported that he had never had "bone, joint, or other deformity" to the examiner.

In July 1997, the Veteran sought treatment for a right hand injury after getting into an altercation where he also cut himself with glass.  An x-ray was taken.  The physician noted that there was a cut located a centimeter above the proximal interphalangeal joint (PIP) on the ring finger, and another cut that was a .5 centimeter to a centimeter above the metacarpophalangeal joint (MCP) on the middle finger.  There was also increased bleeding; worsening pain; and signs of infection which included pus, swelling, and red streaks.  Treatment included a bandage, dorsal splint, and instructions to follow up with an orthopedist.

In October 2007, the Veteran received an x-ray while stationed in Kosovo due to complaints of right hand pain.  The x-ray results showed that the Veteran had bones that were mineralized; and that there was no fracture, subluxation, or dislocation.  The Veteran was diagnosed with chronic pain of the right hand, and prescribed medication as treatment.

In November 2007, the Veteran sought treatment due to chronic stiffness and pain in his right hand when writing or using fine hand motions.  He stated that pain was located in the second to fifth fingers.  The physician noted that there were multiple scars over the MCP joints, but they had healed without swelling, and they were eurythmic and warm to the touch.  There was no tenderness to palpation at the MCP.  The physician also reported that there was minimum swelling at the PIP of the little finger without tenderness to palpation.  The Veteran was able to make a fist with slight pain, and there was normal sensation and perfusion.  The Veteran also had no bony defects.

In May 2011, the Veteran was afforded a General Medical Examination, which included an examination of his right hand.  The VA examiner reported that the Veteran had no weakness in his grip strength in either hand, and that they both scored five out of five on a strength test.  He had no atrophy of his thenar eminence and showed negative Phalen's and Tinel's sign at each wrist.  Bilaterally, he measured: (a) dorsiflexion: zero to 70 degrees; (b) palmar flexion: zero to 80 degrees: (c) ulnar flexion: zero to 45 degrees; and (d) radial deviation: zero to 25 degrees.  Neither wrist had pain.  After repetitions of the wrist, the range of motion did not produce fatigue, weakness, lack of endurance, or any other symptoms.  The Veteran did not wear assistive devices and denied other flare-ups of the wrist.  The VA examiner stated that the Veteran did not have a diagnosis of right hand carpal tunnel syndrome or any other right hand or wrist disorder.

In October 2016, the Veteran sought treatment for his right hand at Seattle VA Medical Center (VAMC), mostly for pain in the knuckles, most prominently at the second and third MCPs.  The Veteran reported to the physician that he had a long history of multiple fights and injuries, including cuts with glass fragments blasts and beatings.  He further reported that it was especially painful when he did fine hand motions such as writing or making a fist.  The physician observed that there were no obvious deformities in the MCPs, and that he had intact strength and sensation.  There was no indication of Phalen's or Tine's signs.  The physician noted that there were no nodules or nodes consistent with chronic arthritis.  Upon x-ray review, the physician opined that that the hand looked well considering the different injuries he had sustained.  The physician stated that the Veteran had no classic signs of osteoarthritis, but after his history, may have traumatic arthritis.  The examination proved no signs of Dupuytren's contractures at carpal tunnel syndrome.  The physician prescribed diclofenac gel for the Veteran's knuckles.

In October 2016, the Veteran testified at a videoconference hearing that he began having problems with his right hand while on active duty and that his right hand was his dominant hand.  He reported that he was in two different bar altercations, included one involving glass cutting his hand.  Additionally, after service, he worked in jobs that involved lifting and construction so his hand would be sore.  The Veteran testified that he would wake up due to cramps in his hand, and the lack of sleep contributed to his already frequent habit of skipping work due to the pain.  He testified that he could not wear copper gloves to alleviate the pain, as he also had to wear work gloves for his job.  Finally, the Veteran testified that he was using pain medication daily for his right hand.

In February 2017, the Veteran had a follow-up examination at Seattle VAMC for his right hand pain.  He reported to the physician that the prescribed diclofenac gel was only working somewhat, but he still felt pain symptoms with repeated use of his hand.  The Veteran complained of pain throughout his hand, and that sometimes he experienced numbness and tingling.

Symptoms alone, such as pain, are not sufficient to establish a current disability.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d. 1356 (Fed. Cir. 2001).  The service treatment records, VA treatment records, and May 201 General Medical Examination report constitute probative evidence showing that the Veteran does not have a right hand carpal tunnel syndrome disability or any other right hand or wrist disability due to disease or injury (underlying pathology).  The medical evidence shows the October 2007 physician diagnosed the Veteran for chronic pain of the right hand.  Additionally, the May 2011 VA examiner explicitly stated the Veteran had no diagnosis of carpal tunnel syndrome.  Again, chronic pain does not constitute as a current disability that can be subject to service connection.  In the absence of a current disability due to disease or injury (underlying pathology), service connection cannot be established.  See Holton v. Shinseki, 557 F.3d. 1363, 1366 (Fed. Cir. 2009).  Therefore, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and service connection for right hand carpal tunnel syndrome is denied.





ORDER

Service connection for a right hand disability, to include carpal tunnel syndrome, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


